Case 4:20-cv-02078-MWB Document 25-1 Filed 11/10/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

 

)
DONALD J. TRUMP FOR )
PRESIDENT, INC., et al., )
)
Plaintiffs, )
Civil Action No. 4:20-cv-02078-
v. ) MWB
KATHY BOOCKVAR, in her capacity )
as Secretary of the Commonwealth of ) Judge Matthew W. Brann
Pennsylvania, et al., )
)
Defendants. )
)
ORDER

AND NOW, on this __ day of November 2020, upon consideration of
Secretary Kathy Boockvar’s Motion To Transfer to Harrisburg Division, IT IS

HEREBY ORDERED THAT the Motion is granted.

 
